Citation Nr: 0415248	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for supraventricular 
tachycardia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease (CAD).

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the back, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 10 percent disabling.

6.  Entitlement to service connection for a syrinx of the 
superior thoracic spine.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant has verified active military service from 
August 1964 to August 1968 and from July 1982 to July 1990.  
He has an additional 11 years and 5 months of active military 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  In October 2002 the Atlanta, Georgia, 
VARO notified the appellant of that decision.  This case was 
certified to the Board by the Nashville, Tennessee, VARO.

In response to contentions made by the appellant's 
representative in a December 2003 Written Brief Presentation, 
the issues have been rephrased to reflect more accurately the 
appellant's contentions.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for CAD; entitlement to an increased 
evaluation for degenerative joint disease of the back, 
currently evaluated as 10 percent disabling; entitlement to 
an increased evaluation for hypertension, currently evaluated 
as 10 percent disabling; entitlement to an increased 
evaluation for glaucoma, currently evaluated as 10 percent 
disabling; and entitlement to service connection for a syrinx 
of the superior thoracic spine will be addressed in the 
Remand portion of this document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant was treated for supraventricular 
tachycardia while in service.

3.  The appellant has supraventricular tachycardia.

4.  A VA physician has determined that supraventricular 
tachycardia has persisted since the appellant's service.


CONCLUSION OF LAW

The appellant's supraventricular tachycardia was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that at his 
April 1964 enlistment examination, no defects were noted.  
The appellant was re-examined in August 1964; the only defect 
noted was third degree pes planus.  In June 1967 the 
appellant was treated for complaints including tachycardia.  
He was diagnosed with anxiety.  He was treated for rapid 
pulse beat in March 1968.  The impression was possible 
paroxysmal atrial tachycardia.  In August 1972 the appellant 
was referred for a cardiology consultation for a history of 
occasional palpitation over the past eight years.  The 
episodes of palpitation usually lasted for only a few 
seconds.  No evidence of organic heart disease was found on 
examination.  In July 1974 the appellant was referred for a 
cardiology consultation.  At the August 1974 consultation, he 
reported episodes of tachycardia in 1964, 1967, and 1968.  
Since 1968, episodes had increased in frequency, as long as 
15 minutes, and duration, approximately 3 times per month.  
An electrocardiogram was normal.  In March 1976 the appellant 
was diagnosed with probable paroxysmal axial tachycardia.  In 
March 1978 and October 1978 the appellant was examined for 
"rapid heart beat."  On an October 1978 internal medicine 
consultation, the appellant was diagnosed with paroxysmal 
axial tachycardia.  At a January 1979 consultation, the 
appellant was diagnosed with paroxysmal supraventricular 
tachycardia.  The appellant had no obvious organic heart 
disease underlying his documented episodes of 
supraventricular tachycardia.  At the appellant's April 1990 
retirement examination, the appellant reported a history of 
palpitation or pounding heart and heart trouble.  The 
examiner noted that the appellant had had palpitations and 
lightheadedness from 1967 to 1980 but had had no further 
complaints since decreasing caffeine intake and discontinuing 
cigarette use.

At a July 2002 VA hypertension examination, the examiner 
noted that, from 1975 until the appellant's discharge from 
service, the appellant had felt fluttering of his heartbeats 
and rapid heartbeats and had been hospitalized a couple of 
times for evaluation of that condition.  The appellant had 
been told that he had tachycardia "ventricular 
fibrillation" and had been treated intermittently with 
digoxin.  After service, he had been treated by a Dr. K. in 
1998 for a series of rapid heartbeats.  Following a March 
1998 heart catheterization, the appellant was told that he 
had heart disease and "supraventricular tachycardia."  He 
was treated with Calan and digoxin.  In approximately April 
2002 the appellant was again hospitalized for a rapid 
heartbeat.  He was diagnosed with a relapse of 
supraventricular tachycardia.  The examiner reviewed the 
appellant's claims folder and noted that the appellant's 
service medical records showed ample evaluations of his 
supraventricular tachycardia.  The examiner diagnosed 
supraventricular tachycardia and explained that the 
appellant's supraventricular tachycardia had been noted 
during his military service and continued to be present.  

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45,620, 45,629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
Given the determination below, the RO has fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

At the July 2002 VA hypertension examination, the appellant 
was diagnosed with supraventricular tachycardia; therefore, 
the appellant satisfies the initial criteria of having a 
current disability.  The examiner reviewed in careful detail 
the appellant's claims folder containing both his service 
medical records and records of medical treatment following 
the appellant's military service.  The evidence shows 
treatment of the appellant during and after his military 
service for episodes of supraventricular tachycardia.  The VA 
examiner concluded that the appellant's supraventricular 
tachycardia had begun during his military service and 
persisted since then.  The examiner explained that the 
appellant's current disability was related to the symptoms 
for which he was treated in service.  Accordingly, the 
evidence shows that the appellant's current supraventricular 
tachycardia was incurred during service.



ORDER

Entitlement to service connection for supraventricular 
tachycardia is granted.


REMAND

The issues of entitlement to an initial disability rating in 
excess of 10 percent for CAD; entitlement to an increased 
evaluation for degenerative joint disease of the back, 
currently evaluated as 10 percent disabling; entitlement to 
an increased evaluation for hypertension, currently evaluated 
as 10 percent disabling; entitlement to an increased 
evaluation for glaucoma, currently evaluated as 10 percent 
disabling; and entitlement to service connection for a syrinx 
of the superior thoracic spine are not yet ready for 
appellate review.

Although the appellant underwent an otherwise very thorough 
VA hypertension examination in July 2002, that examination 
did not include exercise testing which is necessary to 
evaluate the appellant's service-connected CAD.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

The appellant's service-connected degenerative joint disease 
of the back has been evaluated under Diagnostic Code 5292.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria for evaluating back 
disorders.  See 68 Fed. Reg. 51454-51457 (Aug. 27, 2003).  
This amendment was effective September 26, 2003.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, VA must consider the 
application of the amended regulations to the appellant's 
claim for a higher rating from September 26, 2003.  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

Further, the report of a June 2002 VA joints examination does 
not include the range of motion for rotation of the 
appellant's thoracolumbar spine.  This information is 
necessary to fully evaluate the appellant's service-connected 
degenerative joint disease of the back.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

A remand is also required in order to accord due process 
regarding the issues of entitlement to an increased 
evaluation for hypertension, currently evaluated as 10 
percent disabling; entitlement to an increased evaluation for 
glaucoma, currently evaluated as 10 percent disabling; and 
entitlement to service connection for a syrinx of the 
superior thoracic spine.  In a September 2002 rating 
decision, the Columbia, South Carolina, RO denied the 
appellant's claim of service connection for a syrinx of the 
superior thoracic spine and the appellant's claim of 
entitlement to an increased evaluation for glaucoma.  The 
appellant was awarded an increased evaluation for his 
service-connected hypertension, from noncompensable to 10 
percent disabling.  In January 2003 the Nashville, Tennessee, 
RO received the appellant's Notice of Disagreement with the 
decision on the issue of entitlement to service connection 
for a syrinx of the superior thoracic spine.  In June 2003 
the RO received the appellant's Notice of Disagreement with 
the decisions on the issues of entitlement to an increased 
evaluation for hypertension, currently evaluated as 10 
percent disabling, and entitlement to an increased evaluation 
for glaucoma, currently evaluated as 10 percent disabling.  
Because no Statement of the Case (SOC) has been provided on 
any of these issues, the appellant has not had an opportunity 
to perfect an appeal.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a statement of the case.  The Board must remand these 
issues to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (holding that where a notice of 
disagreement is received by VA, the appellate process has 
commenced and the appellant is entitled to a Statement of the 
Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The appellant should be afforded a VA 
heart examination to evaluate the 
severity of his service-connected 
coronary artery disease (arteriosclerotic 
heart disease).  The claims folder, 
including the report of July 2002 VA 
hypertension examination, should be made 
available to the examiner for review 
before the examination.  All relevant 
inquires on the examination worksheet 
should be completed.

3.  The appellant should be afforded a VA 
spine examination to evaluate the 
severity of his service-connected 
degenerative joint disease of the back.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All relevant 
inquires on the examination worksheet 
should be completed.

4.  With regard to the appellant's claims 
of entitlement to an initial disability 
rating in excess of 10 percent for CAD 
and entitlement to an increased 
evaluation for degenerative joint disease 
of the back, currently evaluated as 10 
percent disabling, the RO should again 
review the record.  For the issue of 
entitlement to an initial disability 
rating in excess of 10 percent for CAD, 
the RO should readjudicate the claim, 
with consideration of the potential for 
"staged" ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC should set forth all pertinent 
laws and regulations, including the old 
and the amended rating criteria for 
disabilities of the spine, see VAOPGCPREC 
7-2003 (Nov. 19, 2003), and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.  Thereafter, the case should be 
returned to the Board, if in order.  

5.  Regarding the issues of entitlement 
to an increased evaluation for 
hypertension, currently evaluated as 10 
percent disabling; entitlement to an 
increased evaluation for glaucoma, 
currently evaluated as 10 percent 
disabling; and entitlement to service 
connection for a syrinx of the superior 
thoracic spine, the appellant and his 
representative should be furnished a 
statement of the case and give them an 
opportunity to respond thereto.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  

If any claim remains denied, the 
appellant and his representative should 
be notified of the time limit within 
which an adequate substantive appeal must 
be filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of the issue(s).

If, and only if, a timely and adequate 
substantive appeal is received, the 
claim(s) should then be returned to the 
Board for further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



